NOT FOR PUBLICATION WITHOUT THE
                                APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited . R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-5586-16T2

MITCHELL WILLIAMS,

          Plaintiff-Respondent/
          Cross-Appellant,

v.

THE MLB NETWORK, INC.,

          Defendant-Appellant/
          Cross-Respondent,

and

THE GAWKER MEDIA GROUP,
INC. and GAWKER MEDIA, LLC,

     Defendants.
___________________________________

                   Argued January 14, 2019 – Decided March 14, 2019

                   Before Judges Sabatino, Haas and Mitterhoff.

                   On appeal from Superior Court of New Jersey, Law
                   Division, Camden County, Docket No. L-3675-14.

                   Peter O. Hughes argued the cause for appellant/cross-
                   respondent (Ogletree, Deakins, Nash, Smoak &
            Stewart, PC, attorneys; Peter O. Hughes and Ryan T.
            Warden, on the briefs).

            Rahul Munshi (Console Mattiacci Law, LLC) of the
            Pennsylvania bar, admitted pro hac vice, argued the
            cause    for   respondent/cross-appellant  (Console
            Mattiacci Law, LLC and Rahul Munshi, attorneys;
            Laura C. Mattiacci, on the briefs).

PER CURIAM

      Plaintiff Mitchell Williams is a former major league baseball pitcher.

Several years after retiring from his professional career, Williams began

working as a broadcaster and sports commentator for defendant, Major League

Baseball Network ("the Network").

      This appeal and cross-appeal center upon the Network's decision to

terminate Williams based upon his employment contract's "morals clause." In

pertinent part, the morals clause allowed the Network to fire Williams for

engaging in "non-trivial" conduct that brings him "into disrepute, scandal,

contempt or ridicule, or which shocks, insults or offends a substantial p ortion

[of the] group of the community or reflects unfavorably (in a non-trivial manner)

on any of the parties."

      The Network invoked the morals clause after the emergence of news

reports accusing Williams of using profane language and engaging in other

inappropriate conduct while he was coaching his son's youth baseball team at a

                                                                         A-5586-16T2
                                       2
weekend tournament in Maryland. Portions of two of those games were captured

on videotape. In reaction to the reports, the Network sought to have Williams

sign an agreement that would, among other things, censor his use of social

media, and bar him temporarily from coaching or attending youth sporting

events.   Williams refused to accede to those restrictions, and the Network

terminated him from the remaining portion of his contract.

      Williams sued the Network for breach of contract and also pled other

theories of liability. The Network brought a counterclaim against Williams,

asserting that he breached his contract's confidentiality provision by publicizing

the contract and attaching a copy of it to his complaint.

      By a divided vote, a Camden County jury found the Network failed to

prove Williams had actually engaged in the alleged conduct violating the morals

clause.   The jury accordingly awarded Williams compensation for the

uncompleted term of his contract, but declined to award him damages for the

Network's failure to exercise the contract's option year.

      The Network now appeals the trial judge's failure to award it judgment as

a matter of law, the judge's dismissal of its counterclaim, and various evidentiary

rulings that allegedly skewed the jury's consideration. Meanwhile, Williams

cross-appeals the judge's dismissal of the additional counts of his complaint


                                                                           A-5586-16T2
                                        3
beyond his breach of contract claims.

         For the reasons that follow, we reject the appeal and cross-appeal.

Although there is no existing published opinion in this State involving a

contractual "morals clause" to provide guidance, we are satisfied the trial judge

and the jury resolved the parties' disputes in this case fairly and soundly, and

did so based on ample relevant evidence and general legal principles. Neither

side has demonstrated the alleged errors, if any, were clearly capable of

producing an unjust result.

                                             Table of Contents

I. Facts .......................................................................................................... 6
   A. The Parties ............................................................................................ 6
   B. The Parties' Contract .............................................................................. 7
   C. The May 2014 Ripken Tournament Games ............................................ 8
   D. The First Deadspin Article .................................................................... 9
   E. The Network's Review of the Incidents and Its Actions ........................ 10
   F. Deadspin's Second Article .................................................................... 11
   G. The Network Places Williams On A Leave of Absence ........................ 13
   H. The Proposed Contract Amendment .................................................... 13
   I. The Network Terminates Williams ....................................................... 15
   J. Other Publicity ..................................................................................... 15
II. Procedural History ................................................................................... 16
   A. The Complaint and Counterclaim ........................................................ 16
   B. The Trial Proofs .................................................................................. 17
       1. Williams's Trial Testimony Explaining His Conduct ......................... 17
       2. Petitti's Trial Testimony ................................................................... 19
                                                                                                          A-5586-16T2
                                                         4
      3. Other Witnesses Who Were At the Games ........................................ 19
      4. The Network's Trial Witnesses ......................................................... 22
      5. The Umpires' Testimony ................................................................... 22
      6. The Ripken Organization Witnesses ................................................. 25
   C. Verdict and Post-Trial Motions ............................................................ 27
      1. The Jury Verdict ............................................................................... 27
      2. Post-Trial Motions ............................................................................ 28
III. The Network's Appeal............................................................................ 29
   A. Dismissal of the Counterclaim ............................................................. 30
   B. Denial of Judgment as a Matter of Law................................................ 33
   C. Allegedly Incorrect Evidentiary Rulings .............................................. 40
      1. Redactions of the Deadspin Articles ................................................. 42
      2. Testimony Regarding the Source of the Deadspin Articles ................ 47
      3. The Court's Decision to Mute Portions of the Saturday Game Video . 49
      4. The Court's Exclusion of Media Reports of Williams's Past Behavior 52
      5. The Court's Decision to Exclude Evidence of Williams's Prior
      Statements About Intentionally Hitting Batters ...................................... 56
      6. Exclusion of Alcohol-Related Testimony .......................................... 57
   D. Comments By Plaintiff's Trial Counsel ................................................ 60
IV. Plaintiff's Cross-Appeal ......................................................................... 65
   A. CEPA Claim........................................................................................ 65
   B. LAD Claim .......................................................................................... 72
   C. Defamation-Related Claims ................................................................. 76
   D. Other Dismissed Claims ...................................................................... 82
      1. Implied Covenant ............................................................................. 82
      2. Intentional Interference .................................................................... 83
      3. Prima Facie Tort ............................................................................... 85
V. Conclusion .............................................................................................. 86



                                                                                                    A-5586-16T2
                                                      5
                                    I. Facts

                                 A. The Parties
      Williams is a former professional baseball player who retired in 1997.

During his eleven-year career in the major leagues, Williams pitched for the

Philadelphia Phillies and five other teams. He was voted to the National League

All-Star team in 1989, and pitched for the Phillies in the 1993 World Series.

Williams was known by the nickname "Wild Thing," the title of a 1966 song and

the nickname of the protagonist pitcher in the 1989 film Major League.

      Following his retirement as a player, Williams briefly pursued a coaching

career in the minor leagues, and then worked as a marketing executive for a

casino. In 2006, he began working in broadcasting as a baseball commentator,

participating in radio shows and providing pre- and post-game commentary for

the Philadelphia Phillies.

      Williams also created a youth baseball team, the New Jersey Wild,

apparently named after his baseball moniker. His son played on the Wild. The

team played in tournaments in various states, but did not participate in a regular

league. Williams coached the team.

      The Network is the company responsible for operating the "MLBN"

television channel, which was launched in 2009. It is a subsidiary of Major


                                                                          A-5586-16T2
                                        6
League Baseball. From the inception of the Network and through all times

relevant to this case, Anthony Petitti, a key trial witness, was the Network's chief

executive officer.1

                             B. The Parties' Contract

      In 2009, the Network approached Williams for an audition, and thereafter

hired him as an on-air analyst pursuant to an initial one-year contract. The

Network extended the term by another year pursuant to an option in the initial

agreement.

      In November 2011, Williams entered into a five-year professional services

contract with the Network to run from November 1, 2011, to November 1, 2016.

The written agreement contained an optional one-year extension available to the

Network at its discretion. Petitti signed the contract on behalf of the Network.

      As we noted in our introduction, the contract contained a "morals clause,"

which allowed the Network to terminate the relationship if Williams engaged in

certain conduct. The clause, Section 15.03, reads as follows:

             15.03 Morals If Artist should, prior to or during the
             Term hereof commits any act, or omits from any action,
             which: (i) violates widely held social morals; (ii) brings
             Artist into (non-trivial) public disrepute, scandal,
             contempt or ridicule or which shocks, insults or offends

1
  By the time of trial, Petitti had left the Network and had been appointed chief
operating officer of Major League Baseball.
                                                                            A-5586-16T2
                                         7
            a substantial portion or group of the community or
            reflects unfavorably (in a non-trivial manner) on any of
            the parties; or (iii) materially reduces Artist's
            commercial value as a professional sports
            commentator, then Company may, in addition to and
            without prejudice to any other remedy of any kind or
            nature set forth herein, terminate this Agreement at any
            time after the occurrence of any such event upon
            written notice to Artist. Notwithstanding the foregoing,
            the parties hereto agree that no act or omission of Artist
            occurring prior to the Term, which is known to the
            general public at large as of the date hereof, shall entitle
            Company to terminate this Agreement pursuant to this
            Section 15.03.

      The contract also contained a confidentiality provision, which obligated

Williams to keep non-public information that he received from the Network

"strictly confidential in perpetuity," apart from being allowed to show the

information to personal legal or financial representatives. The Network retained

the right to seek specific performance or terminate Williams's contract upon a

breach of the confidentiality provision.

                C. The May 2014 Ripken Tournament Games
      The key events that gave rise to this litigation occurred on May 10 and 11,

2014, when Williams and the Wild participated in a youth baseball tournament

held by the Ripken Baseball organization in Aberdeen, Maryland ("Mother's

Day tournament"). At the time, the Wild players were ten years old. The Wild

participated in several games in the tournament, but only two games are relevant

                                                                           A-5586-16T2
                                           8
to this case: the game against the Olney Pirates on Saturday, May 10, 2014 ("the

Saturday game"), and the championship game against the South Jersey Titans

on Sunday, May 11, 2014 ("the Sunday game").

                        D. The First Deadspin Article

      On Sunday, May 11, 2014, the sports website "Deadspin" published an

article entitled "Mitch Williams Ejected From Child's Baseball Game For

Arguing, Cursing." The article opened by claiming that Williams was ejected

from the Saturday game "after a profanity-laced tirade in which he called an

umpire a 'motherfucker' in front of the children," citing unnamed sources . The

article also stated that one umpire confronted Williams after he made a comment

to parents in the stands about getting an umpire fired, which led to a face-to-

face argument with that umpire. The article contained photographs depicting

the confrontation. The article also contained quotations from Williams's Twitter

account.

      Williams learned of the Deadspin story on Sunday night after his son

showed it to him. Petitti and Lorraine Fisher, then the Director of Media

Relations at the Network, also learned about the article Sunday night. Fisher

spoke with Williams that night and again the following day, and Williams denied

any wrongdoing.


                                                                        A-5586-16T2
                                       9
             E. The Network's Review of the Incidents and Its Actions

      On Monday, May 12, Williams and Petitti discussed the initial Deadspin

article. Williams denied using any profanity during the Saturday game. He

explained that he was not arguing a call at the time of his ejection, but was

speaking with a parent. According to Petitti, Williams did not mention at that

time any incidents regarding the Sunday game.

      On Wednesday, May 14, Petitti and Fisher watched a video recording 2 of

the Saturday game after obtaining it from Bill Ripken. Ripken, who testified as

a defense witness at the trial, is a former professional baseball player. Ripken

is an on-air analyst for the Network, and a co-owner of the Ripken Baseball

organization.

      The video from the Saturday game shows two incidents between Williams

and the two umpires. The first incident occurred when Williams disputed a call

at home plate early in the game. Only some of the exchanged words come

through on the audio track, but no curse words are discernable. For most of the

game, the words of the coaches cannot be heard over the cheers and noises from

the crowd.




2
 We have reviewed this video, as well as another video from the Sunday game,
which were exhibits from the trial court proceedings.
                                                                        A-5586-16T2
                                       10
      The most notable incident that is somewhat observable in the Saturday

game video occurred in the final inning when, while coaching first base,

Williams was ejected by the outfield umpire, Scott Bolewicki. Prior to that

ejection, Williams had been conversing with individuals out of the camera's

frame.

      After the ejection, the video shows Williams confronting Umpire

Bolewicki, and then yelling that the umpire had threatened him. Williams

demanded to speak with a Ripken representative, and did not immediately leave

the field. After about two and a half minutes, the umpires walked away from

Williams towards home plate, and the Wild coaches, including Williams,

congregated near first base. About three minutes later, Williams left the field

and the game resumed.       The vast majority of Williams's words are not

discernable on the recording.

      Upon watching the Saturday game video on Wednesday, Petitti and Fisher

concluded that it did not comport with Williams's explanation that the umpire

had initiated the altercation.   Nevertheless, Williams went on the air as

scheduled through Thursday night, May 15.

                        F. Deadspin's Second Article

      On Friday, May 16, 2014, Deadspin published a second article entitled


                                                                       A-5586-16T2
                                     11
"Witnesses: Mitch Williams Called Child 'A Pussy,' Ordered Beanball,"

regarding events that occurred during the Sunday game.3 According to this

second article, Williams ordered his pitcher to strike the opposing batter by

issuing such instructions to his catcher, and insulted an opposing player by

calling him a "pussy." Like the first article, the second Deadspin posting cited

and contained quotes from unnamed sources. It also included two video clips

from a recording of the Sunday game.

      The videos from the Sunday game show Williams speaking with his

catcher, and his catcher speaking to the Wild pitcher, before a pitch struck a

Titans' batter in the body. However, the microphones did not pick up the

substance of his instructions. Nor do the recordings contain any evidence that

Williams had insulted an opposing player.

      After Petitti learned of the second Deadspin article on Friday, he ordered

Williams to not go on air. Petitti called Williams and told him to go to Fisher's

office, where he watched the video clips of the Sunday game embedded in the

second article. The following day, Petitti and Williams discussed the matter

over the phone.



3
   A "beanball" is "a pitch intentionally thrown at the batter's head." Webster's
II New College Dictionary 96 (3rd ed. 2001).
                                                                         A-5586-16T2
                                      12
      In his conversations with Petitti, Williams denied ordering a beanball, and

denied insulting a child using inappropriate language. Williams explained that

he was "trying to knock the kid off the plate" by having his pitcher pitch inside

rather than down the middle of home plate, and did not intend to have the ball

hit the child. Petitti found the explanation inappropriate, even though pitching

"inside" is not prohibited by the rules of baseball and he admitted that he was

unaware of a tournament rule that would otherwise prohibit the practice. In

Petitti's opinion, ten-year-old children do not possess sufficient ball control to

safely pitch inside, and it was inappropriate to seek to intimidate such a young

batter.

          G. The Network Places Williams On A Leave of Absence

      On Saturday, May 17, after the phone call between Petitti and Williams,

the Network issued a statement placing Williams on a leave of absence.

According to Petitti, during the Saturday phone call, the parties mutually agreed

upon a leave of absence. Williams denies that the decision was mutual. In any

event, Williams never spoke with Petitti after May 17.

                    H. The Proposed Contract Amendment

      Over the next several days, Petitti engaged in discussions with Williams's

agent, Russ Spielman, in an attempt to establish conditions for Williams's return


                                                                          A-5586-16T2
                                       13
from suspension.

      The Network proposed a contract amendment to Williams. The proposed

amendment acknowledged that Williams was "involved in reported inciden ts of

inappropriate behavior" at "certain youth athletic events." It stated that, in

consideration for the Network's "covenant not to exercise its right to terminate

the Agreement," Williams would not: (1) attend any amateur athletic events of

any kind for one year; (2) coach, or otherwise participate in, any amateur athletic

event for the remainder of the contract; (3) engage in social media posting

without the Network's prior approval; (4) and would engage in therapeutic

counseling. According to Petitti, the Network was willing to negotiate these

conditions. Petitti called Spielman several times to obtain a response to the

amendment proposal, but was unsuccessful.

      After receiving the Network's proposal, Williams sought legal advice

because Spielman is not an attorney. On June 25, 2014, counsel for Williams

sent a letter on his behalf to the Network, asserting that Williams "has not

engaged in any conduct that in any way violates his Agreement." The attorney

also stated, "MLB Network's suspension constitutes a breach of the Agreement

and has caused significant damage to Mr. Williams." The attorney continued,

"[t]he purpose of this letter is to determine whether or not an amicable resolution


                                                                           A-5586-16T2
                                       14
can be reached in connection with Mr. Williams's Agreement."

                     I. The Network Terminates Williams
      The Network did not respond to the June 25, 2014 letter.             Petitti

interpreted the attorney's letter as threatening, and believed that it changed the

"tenor" of previous conciliatory discussions with Spielman.

      The next day, on June 26, 2014, Petitti terminated Williams's contract with

the Network, immediately halting his salary payments. The stated basis for the

termination was a violation of the contract's morals clause, and Williams's

perceived rejection of the proposed contract amendment.

                               J. Other Publicity

      Nothing in the record indicates that the Williams story gained any

particular notoriety beyond the two Deadspin articles. According to Fisher,

some local news stations in the Philadelphia broadcast market reported the story.

One national television show contacted Fisher regarding Williams's conduct at

the tournament, but never ran a story on the subject. The final article dealing

with the subject was issued on May 27, 2014, about a month before Williams's

termination from the Network.




                                                                          A-5586-16T2
                                       15
                             II. Procedural History

                     A. The Complaint and Counterclaim
      In September 2014, Williams filed a complaint in the Law Division

against the Network, The Gawker Media Group, Inc., and Gawker Media, LLC. 4

The complaint was venued in Camden County, where Williams resided at the

time of the complaint. 5 As to the Network, the complaint alleged breach of

contract; breach of the implied covenant of good faith and fair dealing; negligent

misrepresentation; negligence; violation of the New Jersey Law Against

Discrimination ("LAD"), N.J.S.A. 10:5-1 to -42; three defamation counts;

intentional interference with prospective economic advantage; invasion of

privacy; violation of the Conscientious Employee Protection Act ("CEPA"),

N.J.S.A. 34:19-1 to -14; and prima facie tort. Williams annexed a copy of his

employment contract, upon which his claims were based, to the complaint.


4
  The Gawker Media Group and Gawker Media LLC were dismissed from the
case prior to trial and are not involved in this appeal.
5
  According to his trial testimony, Williams has since moved out of state. There
is no claim by either appellant that the jury was biased in favor of or against
Williams because of his popularity or notoriety in the greater Philadelphia and
South Jersey area, where he formerly played and resided. Nor is there any
assertion of bias as to potential jurors who may have been satisfied or
dissatisfied subscribers of the Network. We presume the voir dire process,
which the parties chose not to have transcribed, removed any openly biased
jurors to the satisfaction of counsel.
                                                                          A-5586-16T2
                                       16
      The Network moved to dismiss the complaint or, in the alternative, for

summary judgment. On February 5, 2015, the trial court granted the Network

partial summary judgment, dismissing all counts as to the Network with

prejudice, apart from Williams's breach of contract claim. The Network then

filed a counterclaim, which alleged that Williams violated the parties'

confidentiality agreement by annexing his employment contract to the

complaint.

      During a pretrial hearing on June 6, 2017, the court dismissed the

Network's breach of contract counterclaim. The ensuing jury trial took place

over several days in June 2017.

                              B. The Trial Proofs

             1. Williams's Trial Testimony Explaining His Conduct

      Williams testified at trial and provided his version of the Mother's Day

tournament incidents.

      Regarding the Saturday game, Williams denied using "any foul language

or curse words at this ball game whatsoever." He testified that, immediately

prior to his ejection, one of his team's parents told him "Mitch, you know there's

nothing you can do about it," after the umpire called a strike on his batter.

Williams claims that he responded to the parent, "I know there’s nothing I can


                                                                          A-5586-16T2
                                       17
do about it,” and, while laughing, stated "[t]he only thing I can do about it is

maybe call the Ripken folks and see if we can’t find these guys other

employment." Umpire Bolewicki ejected him after that statement.

      Williams explained that he confronted Bolewicki because he did not

understand why he was ejected. Bolewicki stated, "no one is getting to threaten

my job," but in Williams's view that was not a valid basis for ejection . In his

view, Bolewicki was being aggressive towards him. Williams claims he told

Bolewicki, "[g]et out of my face," and, "[d]o you honestly think I'm scar ed

you're going to beat me up?" He testified that Bolewicki responded "[n]ame a

time and a place." After that comment, Williams demanded to speak to a Ripken

tournament representative and did not immediately leave the field. After leaving

the field, Williams watched the remainder of the game near the field

accompanied by a tournament director.

      Williams resumed coaching on Sunday. Williams testified that during the

Sunday game, an umpire informed him that the opposing coach accused him of

calling an opposing player "the 'P' word." Williams denied it, and the umpires

said they did not hear anything of that sort.

      According to Williams, later in the game, he instructed his son – his team's

catcher – to tell the pitcher to "try and keep the ball inside on this kid" to either


                                                                             A-5586-16T2
                                        18
force a foul ball or "jam" the batter. After the Wild pitcher struck a Titans' batter

with a pitch, the opposing coach reacted angrily. The umpire allegedly said,

"[k]ids get hit every now and then," and nothing came of it . Williams denied

ordering his pitch to hit the batter and denied insulting the opposing player.

                           2. Petitti's Trial Testimony
      Williams called Petitti as an adverse witness. In his testimony, Petitti

described his understanding of the alleged incidents from the tournament,

including ordering a beanball, insulting a child, and engaging in a profanity -

laced tirade against an umpire, as justifications for the termination. According

to Petitti, the "combination of those events," and the reaction by the public,

embarrassed the Network and provided adequate grounds for the Network's

invocation of the morals clause.

                  3. Other Witnesses Who Were At the Games

      Williams presented the testimony of several other persons who were

present at the Saturday and Sunday games.

      Corey Ahart, an assistant coach of the Wild who was present at the

tournament, testified as a fact witness. Regarding the Saturday game, Ahart

largely corroborated Williams's account, noting that he did not recall "any

profanity whatsoever." Ahart was present for the exchange between Williams


                                                                             A-5586-16T2
                                        19
and Bolewicki, and interpreted the events as Bolewicki threatening Williams.

Regarding the Sunday game, Ahart testified that he was unaware of any

instruction for the pitcher to hit a batter, and he did not hear Williams insult a

child. He stated he had never seen Williams directly or indirectly order a

beanball, and testified that "it wouldn't be allowed."

      Craig Yates, another assistant coach of the Wild, also testified on behalf

of Williams, and provided similar testimony to Ahart.

      L.R.,6 a spectator whose son played for the Wild, also testified on behalf

of Williams. She was present at the championship game on Sunday. She

testified that she was seated about ten feet away from Williams for most of that

game, and that she never heard him order a beanball or insult a child. However,

L.R. acknowledged that when Williams coached first base when the Wild were

batting, she had sat far away from him.

      R.W., another parent whose child played for the Wild, testified as to her

observations at the Saturday and Sunday games. She testified that, before the

Saturday game started, she heard one of the umpires say to a tournament

representative, "I'm not going to put up with Coach Mitch Williams." During



6
  We use initials for the children, parents, and spectators to protect the privacy
of the minors.
                                                                          A-5586-16T2
                                       20
the game, she sat close to first base, where the ejection and confrontation

occurred. Her account of the lead-up to the ejection differed slightly from that

of Williams. She testified that the umpire ejected him after overhearing a joke

he made to his assistant coaches, rather than the parents. According to R.W.,

Williams asked his assistants, "hey, what would happen to me if I was calling

balls strikes, I would get fired," which prompted the ejection.

      R.W. also testified that she never heard Williams use any profanity, apart

from using the word "ass" in a non-insulting manner on one occasion. She

testified that the umpire, not Williams, repeatedly used profanity during his

confrontation with Williams. At the Sunday game, she heard nothing regarding

a beanball, and did not hear Williams insult the opposing player.

      The final witness presented by Williams was A.M., another spectator of

the Sunday game, whose video deposition was entered into evidence with

redactions. A.M.'s son played for the Titans at the time, but had previously

played for the Wild. A.M. sat behind home plate during the game. He testified

that he did not hear Williams insult a child using a vulgar word, and did not hear

Williams tell the catcher to order a beanball. He also discussed his observations

from other youth baseball games, noting that pitching inside "is a key point of

winning" and "[a]ll our pitchers pitch inside and do it well, as well as outside."


                                                                          A-5586-16T2
                                       21
      At the conclusion of Williams's case in chief, the Network moved for

involuntary dismissal as a matter of law. The trial court denied the motion.

                       4. The Network's Trial Witnesses

      The first witness for the Network was K.N., who played for the Titans

during the championship game on Sunday. K.N. testified that, at the end of an

inning, after the Titans' pitcher struck out Williams's son, Williams turned his

head to the pitcher and said, "you're too pussy" to "throw my son a fastball ."

K.N. informed the pitcher's father, who coached the Titans, about this remark.

                             5. The Umpires' Testimony

      The Network next presented the video deposition testimony of Joseph

Addis and Scott Bolewicki, the umpires from the Saturday game. Addis testified

that before the game started, he overheard Williams use the word "fucker" and

warned him not to use profane language on the field. Addis was the home plate

umpire during the game. He stated that Williams frequently complained about

calls during the game. He described one incident at home plate in which

Williams vociferously disputed a call for "five to ten minutes," although the

video only showed the dispute lasting for less than a minute and a half . Addis

also recounted the altercation between Bolewicki and Williams and the

aftermath of the ejection.


                                                                        A-5586-16T2
                                       22
      According to Addis, Williams was ejected after physically pushing

Bolewicki, but the video does not depict any pushing and the ejection occurred

prior to the altercation. Addis heard parts of the discussion between Williams

and Bolewicki, but heard no profanities during the altercation. He denied

hearing Williams engage in a "profanity-laced tirade," as alleged in the Deadspin

article, because he was not close enough. Addis never heard Williams use any

profanity on the field, although he did hear Williams mutter "bastards" when

walking back to the dugout.

      Umpire Bolewicki testified that he also heard Williams use the term

"fucker" before the game, but denied giving him any warning. Bolewicki was

the outfield umpire during the Saturday game. He testified that during the home

plate incident with Addis, Williams used a "lot of profanities" during his

objections to the call, including "a lot of MF's and a lot of F's," even though

Addis had testified he heard no profanities during the game. Bolewicki claimed

the cursing was loud enough for spectators to hear, even though no profa nities

appear on the video's audio during the exchange.7 Bolewicki claimed that he



7
  The video camera and microphone were located behind home plate, and thus
picked up much more of the conversation between Addis and Williams
following the home plate incident than the subsequent ejection and confrontation
between Bolewicki and Williams that occurred further away by first base.
                                                                         A-5586-16T2
                                      23
heard Williams use profanity "just about every inning in the game," contrary to

Addis's testimony.

      However, Bolewicki also testified that, "it's in the rules at Ripken, you

drop an F bomb, you're gone." He explained that, "the minute everybody can

hear it, and it's in the earshot of the kids and everything and the other team, the

other managers, the other parents, [the umpires] have to step up and do

something." Bolewicki did not explain why, despite these principles, he did not

address until the ejection what he claims was Williams's constant and loud use

of profanity throughout the game.

      As to the ejection, Bolewicki recalled that he heard Williams proclaim the

following, in essence, to the spectators:

            [T]hese fucking guys don't know who I am and who I
            fucking know. They make fourteen to fifteen dollars a
            fucking hour . . . That's what you get from Ripken when
            you give these guys some money, and this is what you
            expect from Ripken . . . [Y]ou guys will both be out of
            jobs tomorrow.

Bolewicki testified that after hearing this alleged remark, he ejected Williams

from the game.       He recalled Williams repeatedly screamed "Why?," and

"chased" him, and would not leave the field. Bolewicki also contended Williams

called him an "asshole" and "motherfucker."

      According to Bolewicki, Williams yelled at him between fifteen to twenty

                                                                           A-5586-16T2
                                       24
minutes, and then threatened him "in a low tone where nobody else would hear

it." Bolewicki admitted to responding, "time and place." As shown by the video,

the game resumed about five and a half minutes after the ejection.

                    6. The Ripken Organization Witnesses

      The Network further presented the video deposition of Brett Curll, the

assistant director of amateur baseball for the Ripken Baseball organization.

Curll was one of the directors at the Mother's Day tournament. After another

tournament official called Curll regarding a complaining coach, Curll responded

to the field and began watching the Saturday game. He observed one inning,

then left to make a phone call. He ended the call early after hearing a commotion

on the field.

      When Curll arrived to the field, Williams already had been ejected and

was refusing to leave. Williams was yelling, claiming the umpire threatened to

fight him. Curll did not hear, and no one reported, Williams calling the umpire

a "motherfucker" or "asshole."      Williams repeatedly claimed the umpire

threatened to fight him, and Curll eventually escorted him off the field after

advising that his team would forfeit if he did not leave. He remained with

Williams until the game was over.

      After the game, Curll attempted to speak with Bolewicki to "get his side


                                                                         A-5586-16T2
                                      25
of the story." However, Bolewicki stormed off stating, "You're taking his side.

That's fucking bullshit," and left before Curll could question him further . At a

later date, Curll eventually did speak with Bolewicki, who explained that

Williams had uttered a profane word prior to the game and repeatedly challenged

calls during the game. Bolewicki did not report any frequent use of profanity to

Curll.

         Curll explained that Williams was allowed to return to coaching the

following day because, at the time, tournament officials were unable to dismiss

Williams's argument that Bolewicki threatened him, due to Bolewicki storming

off and failing to provide his side of the story. He also testified regarding the

games on Sunday, which he and other tournament officials closely monitored .

Curll explained that, after the alleged beanball incident, neither umpire believed

anything malicious had occurred. According to Curll, some pitchers at that age

have "pretty good control of where they want the ball to go," but batters get hit

"often."

         Bill Ripken also testified on behalf of the Network. Ripken did not attend

the Mother's Day tournament.         He testified instead about his role in the

Network's response to the allegations, including forwarding the first Deadspin

article to Fisher after the Sunday game, and watching the video of the first game


                                                                           A-5586-16T2
                                         26
with Williams the following Wednesday.

      Ripken initially did not think the Saturday game incidents were

significant, but he changed his mind after watching the video. After the second

Deadspin article came out discussing the alleged beanball incident, he regarded

that as the bigger issue.

      Following the presentation of evidence, the parties each moved for

judgment as a matter of law. The court denied the motions, and sent the case to

the jury after closing arguments and the jury charge.

                       C. Verdict and Post-Trial Motions

                              1. The Jury Verdict
      The court submitted the following questions to the jury:

             1. Did Defendant The MLB Network, Inc., prove by a
             preponderance of the evidence that Plaintiff Mitchell
             Williams violated the morals clause of his November
             2011 Contract?

                   ....

             If you answered "NO," please proceed to Question 2. If
             you answered "YES," your deliberations are over, you
             have reached a verdict for Defendant The MLB
             Network, Inc.

             2.    Did Plaintiff Mitchell Williams prove by a
             preponderance of the evidence that had he not been
             terminated, it was reasonably likely he would have been
             offered the option year of November 2016 to November

                                                                       A-5586-16T2
                                      27
            2017?

By a vote of six to two, 8 the jury responded "NO" to both questions, which

resulted in a verdict for Williams. The jury awarded Williams $1,565,333.34 in

stipulated compensatory damages. The court also awarded Williams $9,700 in

prejudgment interest and $2,990 in costs.

                              2. Post-Trial Motions

      After the verdict, the Network moved for a new trial, based on alleged

evidentiary errors, and for judgment notwithstanding the verdict. Regarding the

motion for a new trial, the court relied upon its prior evidentiary rulings and

denied the motion. As to the Network's motion for judgment notwithstanding

the verdict, the court identified disputed issues of fact, such as whether Williams

used profanity against an umpire. The court also noted that the jury had to

consider not only Williams's disputed conduct but also his undisputed actions,

because it had to make a determination as to whether the conduct rises to the

level of a morals clause violation.

      The Network also moved for judgment notwithstanding the verdict based

on the contract's confidentiality provision. The Network argued that Williams



8
  Counsel evidently consented to let the two alternate jurors deliberate. See R.
1:8-2(b)(3).
                                                                           A-5586-16T2
                                       28
had breached the confidentiality provision when he appended the contract to his

complaint, ending any obligations the Network had towards Williams. The court

disagreed, finding that Williams did not act in bad faith and that he substantially

complied with the contract's notice and objection provisions.9

      This appeal and cross-appeal followed.

                           III. The Network's Appeal

      On appeal, the Network raises several points advocating reversal. It

argues: (1) the trial court erred in failing to grant the Network judgment

dismissing all of Williams's claims as a matter of law during or after trial; (2)

the court erred by dismissing the Network's counterclaim alleging breach of

confidentiality; (3) the court unjustifiably denied the Network's motion for a

new trial based upon unsound evidentiary rulings that skewed the jury's fair

assessment of the case; (4) the court should have granted the Network a new

trial based upon allegedly improper comments by plaintiff's counsel; and (5) the

court should have granted summary judgment dismissing all of the plaintiff's

claims, including the breach of contract claim that went to trial.




9
  In a prior unpublished appeal, this court rejected the Network's argumen t that
the trial court abused its discretion in declining to seal portions of the record in
this case. Williams v. The MLB Network, Inc., No. A-1674-14 (App. Div. Sept.
10, 2015) (slip op. at 7-8).
                                                                            A-5586-16T2
                                        29
      We have carefully considered each of these arguments in light of the

record and the applicable law. Having done so, we reject the Network's demands

for relief. On the whole, the Network has failed to demonstrate that any of the

errors it claims are "of such a nature as to have been clearly capable of producing

an unjust result." R. 2:10-2. We proceed to discuss these arguments, although

in a somewhat different sequence.

                         A. Dismissal of the Counterclaim

      We first address the Network's contention that the trial court improperly

dismissed its counterclaim alleging that Williams breached the confidentiality

provision in his employment contract by attaching the contract to his complaint.

We discern no such actionable breach in the circumstances presented.

      As we understand it, the Network required Williams (and apparently other

"talent" it employs) to sign a confidentiality agreement to prevent the terms of

compensation, contract length, renewal or extension options and other details

from being divulged to other employees or prospective hires. According to the

Network, if those contract terms were made known to other on-air analysts or

their agents, that information might put the Network at a disadvantage in

contract negotiations.

      We need not decide here whether or not the objective of secrecy is legally


                                                                           A-5586-16T2
                                       30
enforceable and consistent with public policy. Even presuming, for the sake of

discussion, the confidentiality provision is generally enforceable, the particular

context of this contract litigation in a public forum bears heavily upon the

analysis.

      As the trial court quite correctly recognized, the November 2011 contract

inevitably would have been made part of the public record even if Williams had

not attached the document to his complaint. See R. 1:2-1 (generally directing

that "[a]ll trials, hearings of motions and other applications . . . and appeals shall

be conducted in open court unless otherwise provided by rule or statute."). This

court made clear in its September 10, 2015 unpublished opinion that the trial

court did not abuse its discretion in denying the Network's motion to seal the

record. Williams, No. A-1674-14 (App. Div. Sept. 10, 2015) (slip op. at 7-8).

We found – and continue to find – that the Network failed to demonstrate a

serious injury that would result upon publication of Williams's contract, and that

any harm resulting from its dissemination would be "impermissibly

speculative." Id. at 8. If the Network wanted to have an eventual dispute with

Williams resolved in a private arena, it could have attempted to negotiate an

arbitration or some other alternative dispute resolution provision in the contract.

It failed to do so.


                                                                              A-5586-16T2
                                         31
      Any suggestion by the Network that it suffered damages because the

contract's contents were disclosed sooner, rather than later, is not supported or

persuasive.10 We reject the Network's argument that Williams's disclosure of

his contract by attaching it to his complaint operated to cut off his prospective

damages.

      Nor are we persuaded that Williams separately violated the confidentiality

clause by issuing a press release after filing the complaint. As we have already

noted, the details of the contract – including plaintiff's terms of compensation –

surely would have been divulged out of necessity during the course of the

litigation, through motion practice and the proofs at an ultimate trial. The trial

court had no compulsion to deviate from the New Jersey tradition of "open court



10
     Our reasoning in this regard is consistent with that of courts in other
jurisdictions. See, e.g., Tax Matrix Techs., LLC v. Wegmans Food Mkts., Inc.,
154 F. Supp. 3d 157, 188 (E.D. Pa. 2016) (dismissing breach of confidentiality
counterclaim in part because no evidence of damages, in case where defendant
alleged breach in part due to filing of lawsuit); Tsintolas Realty Co. v. Mendez,
984 A.2d 181, 187 (D.C. Cir. 2009) (dismissing property management
company's argument that tenants' breach of confidentiality when filing motion
nullified its obligations, because "the discernable consequences to the company
of the tenants having attached a copy of the agreement to the motion were nil");
Kronenberg v. Katz, 872 A.2d 568, 606, 609 (Del. Ch. 2004) (holding, in case
where plaintiff breached confidentiality agreement by annexing contract to
complaint, that breach could not give rise to compensable damages because
"[o]nce this court applied the appropriate standards, the complaint would have
been promptly unsealed – which is what happened.").
                                                                          A-5586-16T2
                                       32
proceedings" reflected in Rule 1:2-1 and seal the documents in the record

containing the actual contract that is at the very heart of this case. Our prior

opinion rejected the Network's claim for sealing under Rule 1:38-11. Moreover,

a jury trial in this civil action would not have been conducted behind closed

doors.

      In sum, the dismissal of the counterclaim was entirely appropriate and

consistent with our laws and Rules of Court.

                  B. Denial of Judgment as a Matter of Law

      We next consider the Network's related contentions that the trial court

should have granted it summary judgment, as a matter of law, dismissing all of

Williams's claims before trial, or at least the court should have dismissed them

during or after the trial. We disagree.

      The breach of contract claim brought by Williams against the Network

was clearly viable. The crux of the parties' contractual dispute was whether or

not Williams, by his reported behavior at the Ripken baseball tournament on

May 10 and 11, 2014, violated the morals clause set forth in Section 15.03 of

his employment contract. We agree with the trial judge that this issue involved

hotly disputed genuine issues of material fact. As such, the judge was justified

in denying summary judgment under the standards of Rule 4:46-2 and having


                                                                        A-5586-16T2
                                          33
those factual disputes resolved by a jury. Brill v. Guardian Life Ins. Co. of Am.,

142 N.J. 520, 540 (1995). Moreover, the judge also acted appropriately within

his authority in denying the Network's motions at the close of plaintiff's case to

dismiss the contractual claim, as well as its post-verdict motion to set aside the

jury's adverse determination. See Verdicchio v. Ricca, 179 N.J. 1, 30 (2004)

(regarding the similar standards for directed verdict and a new trial accord ing

the non-moving party the benefit of all legitimate inferences from the evidence).

      There are no reported cases in our State involving an alleged breach of a

morals clause within an employment contract. Nevertheless, general principles

of contract law can inform the analysis. "To prevail on a breach of contract

claim, a party must prove a valid contract between the parties, the opposing

party's failure to perform a defined obligation under the contract, and the breach

caused the claimant to sustain[] damages." EnviroFinance Grp., LLC v. Envtl.

Barrier Co., LLC, 440 N.J. Super. 325, 345 (App. Div. 2015).

      In this instance, the existence of the parties' written contract is undisputed.

The issues instead concern whether Williams breached the contract through his

actions at the Ripken tournament. If those actions rose to the level covered by

the morals clause, then Williams was in breach of the contract and the Network

was justified in terminating him. Conversely, if Williams did not violate the


                                                                             A-5586-16T2
                                        34
morals clause, then the Network had no contractual right to terminate him and

therefore would be liable for his damages caused by that wrongful termination.

      To interpret the meaning of the morals clause, the court must consider the

language of the agreement and the parties' mutual intent and understanding. See

Manahawkin Convalescent v. O'Neill, 217 N.J. 99, 118 (2014) (explaining that

courts interpret contracts pursuant to the intent of the parties, and consider the

plain language of the agreement and all other evidence to discern intent).

      From the plain language of the agreement, to trigger the morals clause the

alleged conduct must either: (1) bring the employee into non-trivial public

disrepute, scandal, contempt or ridicule; (2) shock, insult, or offend a substantial

portion of the public; or (3) reflect unfavorably on the contracting parties in a

non-trivial manner. (Emphasis added). Petitti acknowledged his understanding

that this language required the conduct to be significant. The contract does not

define or provide examples of non-triviality, nor does it define what it means by

offending a "substantial portion" of the public.

      It is evident from this contractual language that, to trigger the morals

clause, the employee must actually engage in the acts that form the basis of

employer action. In other words, under the terms of the agreement, it is not

enough for a media company to publish a disparaging article about an employee.


                                                                            A-5586-16T2
                                        35
To justify termination, the employee must have engaged in the conduct asserted

in the article.

       That plain reading is in accord with the parties' mutual understanding.

Petitti, who signed the November 2011 contract on behalf of the Network,

admitted that to trigger the morals clause, the underlying conduct alleged in a

publication must have actually occurred. The trial judge noted in this regard

that both sides agreed that proving the underlying inappropriate conduct was the

ultimate issue in the case.

       On appeal, the Network predicates its argument for judgment as a matter

of law entirely upon the initial article and the events of the Saturday game .

However, Williams presented sufficient evidence for a reasonable juror to

conclude that he did not actually engage in the conduct described in the first

article.

       The initial Deadspin article alleged that Williams engaged in a "profanity-

laced tirade" against an umpire, but Williams testified that he used no profanity

during the Saturday game. The article also alleged that Williams called the

umpire a "motherfucker," which he denied. Other witnesses from the Saturday

game – the two assistant coaches and R.W. – testified that they did not hear

Williams use any profanity against the umpire.


                                                                          A-5586-16T2
                                       36
      Tellingly, although Umpire Bolewicki testified that Williams used

profanity "just about every inning in the game," Umpire Addis testified that he

never heard Williams use profanity on the field. Thus, even among the

Network's own witnesses, factual disputes persisted regarding Williams's actual

conduct that day and the accuracy of the article's allegations.

      The Network also argues that the video itself constitutes sufficient proof

to corroborate the first Deadspin article, but no instance of profanity by Williams

is discernable from the video's audio. Thus, the video does not prove the article's

most serious allegations. The morals clause does not hold Williams to the words

utilized by reporters citing anonymous sources. Instead, it holds him to his own

actual conduct.11

      Whether the conduct displayed in the video rises to the level of a morals

clause violation was a proper matter for the jury to decide. Based on the



11
   We need not reach here whether a contractual morals (or "morality") clause
could properly allow an artist, sports figure, or other employee to be terminated
based on adverse publicity alone, even if the publicity is baseless. See Patricia
Sánchez Abril & Nicholas Greene, Contracting Correctness: A Rubric for
Analyzing Morality Clauses, 74 Wash. & Lee L. Rev. 3, 35-36 (2017)
(proposing that "[i]n light of the increasing breadth and use of morality clauses
across many ranks, the time is right to examine these restraints closely, taking
into account their potential legal failings and adverse consequences on public
policy grounds.").


                                                                           A-5586-16T2
                                       37
evidence presented at trial, reasonable minds could also disagree on whether the

articles brought Williams into non-trivial public disrepute, offended a

substantial portion of the public, or reflected unfavorably upon him in a non-

trivial manner.    Weighing triviality and measuring the level of shock or

offensiveness to the public is uniquely suited to the jury's capabilities,

particularly in light of the November 2011 contract's failure to define or

illustrate the meaning of "non-trivial."

      The Network further argues that the video shows Williams remonstrating

with the umpires, but a reasonable juror could conclude, after viewing the video,

that such remonstrations are commonplace at youth sporting events and fall

under the category of trivial conduct. In addition, Fisher testified that the last

article on the subject issued on May 27, 2014, just over two weeks after the

tournament and weeks before Williams's termination. A reasonable juror could

view the short-lived coverage as evidence of the allegations' arguable triviality.

      A reasonable juror also could rely upon the Network's own initial conduct

to find at least some of the allegations in the first Deadspin article were not

significant enough to trigger the morals clause. Following Petitti's receipt of the

first article, the Network took zero action against Williams. Williams continued

to appear on-air through the next week. It was only after publication of the


                                                                           A-5586-16T2
                                       38
second article, which contained more serious allegations that Petitti ordered

Williams to refrain from going on-air. If the Network did not initially consider

the first article's allegations sufficiently serious to justify suspending Williams,

a reasonable juror could come to the same conclusion.

      The only fact on which the parties apparently agree is that an umpire did

eject Williams from the Saturday game. But the jurors could reasonably find

that the ejection alone, without additional facts being established b y the

Network, was not enough to violate the contractual morals clause and justify his

discharge.

      In sum, the trial court did not err by denying the Network's motion for

dismissal and motion for a directed verdict. The jurors appropriately decided

the close factual issues in this case. By a non-unanimous vote permitted under

Rule 1:8-2(c)(3), they concluded that Williams had established his breach of

contract claim and that the Network had not proven his violation of the morals

clause.

      Notably, the jurors sided with the Network on Williams's separate

contention that the Network would have exercised its extension option if he had

not been wrongfully terminated. Williams has not cross-appealed that adverse

determination. These verdicts reflect a thoughtful and careful assessment of the


                                                                            A-5586-16T2
                                        39
case. We perceive no injustice in the jurors' decisions that the judge rightfully

entrusted to them.

                   C. Allegedly Incorrect Evidentiary Rulings

      The Network raises several arguments contending the trial judge made

several incorrect evidentiary rulings that had the cumulative effect of depriving

it of a fair trial. We are unpersuaded by those arguments. Before we address

them in detail, we present a few important preliminary comments that must

frame the discussion.

      It is well established that appellate review of a civil trial judge's

evidentiary rulings is limited. We generally will not set aside a civil trial judge's

decisions to admit or exclude evidence unless the appellant demonstrat es the

judge abused his or her discretion. See Hisenaj v. Kuehner, 194 N.J. 6, 16

(2008); see also In re Accutane Litigation, 234 N.J. 340, 391 (2018). The judge's

various evidentiary rulings that displeased the Network must be viewed through

this deferential prism.

      Upon thoroughly canvassing the record, it is plain that the trial judge's

evidentiary rulings were not skewed, on the whole, against the Network. In fact,

the judge made a number of rulings on motions in limine and midtrial objections

that went against plaintiff.


                                                                             A-5586-16T2
                                        40
      By way of non-exhaustive examples, we note the trial judge: denied

plaintiff's motion in limine to limit the evidence to conduct actually known by

Petitti before terminating plaintiff; denied plaintiff's motion in limine to

preclude the defense from offering the "beanball" proof as cumulative evidence;

granted the defense motion in limine to bar plaintiff from presenting

comparative evidence concerning the Network's termination of its contract with

another sports analyst; sustained defense counsel's objection to Williams

testifying about team parents pulling their children from the Wild team after the

incidents; sustained a defense objection to Williams recounting hearsay

testimony about what a family friend had advised him concerning his contract;

and overruled plaintiff's objections concerning certain emails and anger

management therapy.

      An objective review of the transcripts as a whole reflects that the trial

judge, in whom we must afford considerable discretion, even-handedly kept the

focus of the trial where it belonged. The judge commendably prevented both

sides from straying into collateral matters, or from exposing the jurors to

incompetent proofs or inadmissible hearsay. The Network's suggestion that the

judge skewed the case against it is belied by the record. The suggestion is also

undercut by the judge's important ruling in the Network's favor dismissing


                                                                         A-5586-16T2
                                      41
eleven of the twelve counts in plaintiff's complaint.

      We now proceed to examine the Network's discrete evidential arguments

with these general observations in mind.

                    1. Redactions of the Deadspin Articles

      The Network argues the court abused its discretion by granting Williams's

application to redact the two Deadspin articles. We disagree.

      During the Network's cross-examination of Petitti, who had been called

by Williams as part of his case-in-chief, counsel for the Network moved to admit

the first Deadspin article into evidence. Counsel for Williams objected based

on hearsay. The court recognized that the article's assertions citing unnamed

sources were "classic prejudicial inadmissible hearsay," but decided to give the

jury a "very strong limiting instruction" explaining that the hearsay in formation

is not reliable. After counsel for the Network moved the second Deadspin article

into evidence, the court issued an instruction to the jury indicating that the

hearsay statements in the document were unreliable and admitted for a limited

purpose.

      After both sides rested, counsel for Williams asked the court to reconsider

and redact the articles. At that point, the court changed its earlier decision,

concluding that some of the statements contained in the articles were unduly


                                                                          A-5586-16T2
                                       42
prejudicial under N.J.R.E. 403. The court noted that, "[i]t's not the type of thing

that anybody would want to have their reputations or their livelihoods based

upon the allegations by unidentified double, triple, quadruple hearsay

declarants." It found that providing the articles to the jury in their entirety would

be far too prejudicial, because they contain "[wholesale] inadmissible hearsay

about allegations from unnamed sources."

      Counsel for the Network opposed this approach, arguing that Williams's

proposed redactions eliminated the substance of the articles. The Network

maintains the same argument on appeal, claiming the redacted versions of the

articles were "virtually meaningless."

      Pursuant to N.J.R.E. 403, relevant evidence may be excluded if its

probative value is substantially outweighed by the risk of (a) undue prejudice,

confusion of issues, or misleading the jury or (b) undue delay, waste of time, or

needless presentation of cumulative evidence.         "The trial court has broad

discretion in making this determination." Toto v. Princeton Twp., 404 N.J.

Super. 604, 620 (App. Div. 2009). A trial court's application of "N.J.R.E. 403

should not be overturned on appeal 'unless it can be shown that the trial court

palpably abused its discretion, that is, that its finding was so wide [of] the mark

that a manifest denial of justice resulted.'" Green v. New Jersey Mfrs. Ins. Co.,


                                                                             A-5586-16T2
                                         43
160 N.J. 480, 492 (1999) (quoting State v. Carter, 91 N.J. 86, 106 (1982)).

      The Network's suggestion that the redacted articles are "meaningless" is a

severe overstatement. Even in the redacted articles, the following allegations

are clearly presented: that Williams was ejected from the Saturday game for

arguing with and insulting an umpire, cursing, and engaging in a "profanity-

laced tirade;" that Williams called a child a "pussy" at the Sunday game; and,

most serious of all, that Williams ordered a beanball of an opposing batter during

the Sunday game. The inclusion of the most serious allegations in the redacted

version of the article weighs in favor of the court's application of N.J.R.E. 403

to exclude other, less relevant allegations from unnamed sources.              The

redactions did not cause a manifest denial of justice. The redacted articles

displayed – and the parties presented ample evidence concerning – the most

serious allegations of misconduct by Williams at the Mother's Day tournament.

      The Network maintains that the court's redactions shielded other

allegations of "improper conduct," which prevented the jury from concluding

that those actions were publicized. According to the Network, the redactions

prevented the jury from learning that Williams's "tirade" following his ejection

during the Saturday game was made public. However, the opening line of the

first article, which was not redacted, references allegations of a "profanity-laced


                                                                           A-5586-16T2
                                       44
tirade in which he called an umpire 'motherfucker'" as the basis for his ejection .

That the article's author seemingly erred by describing the tirade in the opening

line as taking place before, rather than after, the ejection, is not particularly

important to the ultimate issues in the case. The notable allegation is the alleged

profanity-laced tirade itself, which the redacted article presents. The Network

was not unfairly prejudiced. The jury clearly had enough information from the

redacted article to conclude that Williams's alleged "tirade and obnoxious

conduct," as the Network puts it, were made public.

      Other allegations redacted from the articles include that Williams

"complained about numerous calls throughout" the Saturday game leading to

"repeated arguments with umpires on the field"; that Williams refused to leave

the field for ten minutes following the ejection on Saturday; and that Williams

heckled the opposing coaches throughout the Sunday game, citing unnamed

sources. The Network argues these allegations were relevant because Petitti

"repeatedly testified that the Network terminated Plaintiff because of the totality

of his conduct at the Mother's Day [t]ournament."

      The trial court did not abuse its discretion excluding these statements

under N.J.R.E. 403. With respect to the allegation that Williams complained

about numerous calls throughout the game or heckled umpires, the first article's


                                                                           A-5586-16T2
                                       45
unredacted headline indicates that Williams was ejected both for cursing and

arguing ("Mitch Williams Ejected from Child's Baseball Game for Arguing,

Cursing"). The unredacted portion of the second article notes that Williams was

"aggressive and argumentative" at the Sunday game. Thus, the redacted articles

contained ample information for the jurors to conclude that Williams's disputes

with the umpires were publicized, without providing them with the article's

inflammatory hearsay statements from unnamed sources.

      With respect to the allegation of Williams causing a ten-minute delay, the

jury viewed the video of the Saturday game, which showed that the delay was

only about five-and-a-half minutes. Thus, the ten-minute claim in the article

redacted by the court was clearly exaggerated, unduly prejudicial, and far less

relevant than the video itself.

      The Network further argues that it was prejudiced by the procedure

employed by the trial court, because the court ordered the redactions after the

Network had rested. However, the record does not reveal any attempt by the

Network to reopen its case to address the redacted articles. Moreover, "[t]he

order of proof and the reopening of a case on rebuttal rest within the sound

judicial discretion of the trial court." Healy v. Billias, 17 N.J. Super. 119, 122

(App. Div. 1951); see also Magnet Res., Inc. v. Summit MRI Inc., 318 N.J.


                                                                          A-5586-16T2
                                       46
Super. 275, 297 (App. Div. 1998) (whether to permit party to reopen case to

present additional testimony was within discretion of trial court). In sum, no

such abuse of discretion occurred here.

         2. Testimony Regarding the Source of the Deadspin Articles

      Next, the Network challenges the following portion of the transcript of the

video testimony of A.M., whose son played on the Titans:

            Q.    Okay. So, [A.M], we were talking about how
            after the game you received communications from
            coaches of the Titans, which indicated to you that they
            were looking to bury Mitch Williams; is that correct?

                  [redacted]

            Q.    Okay. And that, I'm sorry, your answer was?

            A.    Yes, I did. I received a, an e-mail from [the
            Titans coach] telling me this.

                  [redacted]

            Q.    Okay. Go ahead.

            A.     So then I found out that they had put an article
            out on Deadspin, you know, about Mitch Williams and
            all these accusations. And I then proceeded to speak
            with [the Titans coach] and ask him to retract that.

At trial, counsel for the Network objected to admission of this testimony. The

court overruled the objection, finding the statements admissible under the "state

of mind" exception to the general ban on hearsay evidence. On appeal, the

                                                                         A-5586-16T2
                                      47
Network argues the court incorrectly applied the hearsay exception. We

disagree.

      Pursuant to N.J.R.E. 803(c)(3), statements of "then existing mental,

emotional, or physical condition" are not excluded by the hearsay rule. "Under

this exception, hearsay statements reflecting a declarant's intentions or future

plans are admissible to show that the intended act was subsequently performed."

Brown v. Tard, 552 F. Supp. 1341, 1352 (D.N.J. 1982) (citing State v. Thornton,

38 N.J. 380, 389 (1962)).

      The Network argues that N.J.R.E. 803(c)(3) does not apply because the

coach's state of mind was irrelevant. In support, it cites the Supreme Court's

admonition that the "'state of mind' hearsay exception should be construed

narrowly, focusing specifically on the declarant's state of mind and whether that

state of mind is directly relevant to the issues at trial." State v. McLaughlin, 205

N.J. 185, 189 (2011). In McLaughlin, a criminal case, the Court held that

admission of hearsay statements under the state of mind exception was in error

because the defendant's state of mind was not directly relevant to the

prosecution, and the statement imputed the intent to commit a crime to

defendant. Ibid. The court held that, to be admissible, a state of mind statement

"must satisfy not only the requirements of the hearsay exception, but it also must


                                                                            A-5586-16T2
                                        48
provide a causal link between the identity of the hearsay declarant and the party

or issues on trial." Id. at 205-06. Here, the statements in question are of the

opposing coach's "intent" to bury Williams. Statements of intent are expressly

delineated as a hearsay exception in N.J.R.E. 803(c)(3).

      Regarding the Network's relevancy argument, the court reasonably found

that the coach's state of mind was relevant because the central issue in the case

was whether the Deadspin articles contained false allegations. The record

supports the court's conclusion that the coach's intent to plant stories to "bury"

Williams was highly relevant to that issue. Therefore, the court did not abuse

its discretion when overruling the objection and permitting this testimony into

evidence.

    3. The Court's Decision to Mute Portions of the Saturday Game Video

      The Network objected at trial to Williams's request to mute certain

statements from spectators from the Saturday game video, arguing there the

statements fall under the "present sense impression" exemption to hearsay,

N.J.R.E. 803(c)(1).    The court granted the redaction request, finding the

statements to be inadmissible hearsay.

      According to the Network, the court muted the following off-camera

comments made by unidentified spectators: men yelling at the umpire to "get


                                                                          A-5586-16T2
                                       49
rid" of someone, presumably Williams; several people cheering and clapping

after the umpire ejected Williams; a man screaming "come on, we're talking ten

year old baseball" after the ejection; and a man yelling "get off the field, let the

kids finish" after the ejection. 12

      The court ruled these statements were not merely present sense

impressions; they were statements of belief. The court also concluded that the

statements would be excludable under N.J.R.E. 403 because the risk of prejudice

substantially outweighed the probative value.

      On appeal, the Network argues that even if the statements were hearsay,

they were admissible as either present sense impressions or excited utterances .

That may be so, but the statements were nonetheless properly excludable under

N.J.R.E. 403.

      The Network argues that it properly offered the spectator statements to

show "the contemporaneous reactions the crowd had to [p]laintiff's conduct."

However, the crowd's reaction to Williams's conduct was not highly relevant to

any issue at trial. The Network claims that the comments "would have provided

the jury an opportunity to experience the 'feel' of what had occurred that day,"



12
   Counsel represented to us at oral argument that the muted portions of the
recording total about sixty-four seconds.
                                                                            A-5586-16T2
                                        50
but admitting the statements for that purpose would have minimal, if any,

probative value to the issues.

      The Network argues that the statements are relevant because they prove

that Williams engaged in conduct that brought him into disrepute. However, the

morals clause's reference to "public disrepute" surely must have encompassed

more than displeasing an umpire or a handful of presumably oppositional

spectators at a youth sporting event.

      In contrast, the risk of the crowd's reaction coloring the jury's

interpretation of events depicted in the video could have unduly prejudiced

Williams, particularly in light of the fact that the Network did not identify the

declarants.

      Spectator complaints at youth sporting events, particularly in response to

incidents involving the children of those spectators, are often team-biased and

not proportional responses. Additionally, the statements seem to have been in

response to some conduct not depicted in the video, because the video did not

record all of Williams's comments and interactions with the umpires.

      As the trial court sensibly explained, "[t]he jury can look at what occurred,

make up their own mind about as best they can with what they observe – with

what they're observing without anybody being influenced by what the spectators


                                                                           A-5586-16T2
                                        51
are thinking."

      Finally, even if the court erred by failing to admit the statements of these

spectators into evidence, we do not see how such a mistake constitutes reversible

error. As noted, the spectator comments had minimal probative value regarding

the key issue in the case, which was whether Williams actually engaged in

conduct that brought him into non-trivial public disrepute. Exclusion of the

spectator statements was not "clearly capable of producing an unjust result." R.

2:10-2.

   4. The Court's Exclusion of Media Reports of Williams's Past Behavior

      Next, the Network claims that the court erred by preventing Petitti from

discussing his knowledge of a 2008 article describing Williams's ejection from

his daughter's youth basketball game for yelling obscenities at a referee . Petitti

was also aware of a 2014 article that described Williams acting inappropriately

and yelling at referees at a high school basketball game.

      The Network asserts that counsel for Williams attempted at trial to portray

the Network as arbitrarily requiring him to agree to no longer attend his

children's sporting events through the proposed contract amendment . According

to the Network, Petitti's testimony regarding Williams's bad conduct at other

sporting events would have established the Network's motivation for offering


                                                                           A-5586-16T2
                                       52
the contract amendment with that condition, and for terminating Williams's

contract after he did not accept the addendum.

      The trial court rightly expressed concern with such testimony opening the

door to "a trial within a trial" regarding Williams's conduct at past sporting

events. In order to balance that scope concern with the Network's interest in

submitting evidence about Petitti's state of mind when offering the conditions in

the addendum, the court permitted Petitti to testify that he had relied upon two

prior reports of "bad behavior" at youth sporting events. The court cautioned

counsel for Williams that if she sought to cross-examine Petitti regarding his

reasons for requesting the addendum, the door would be opened for additional

evidence regarding those prior instances.

      In accordance with the court's instruction, Petitti testified as follows:

            Q. And you remember that one of the terms in the
            addendum was a proposal that he agreed not to attend
            any amateur sporting events, and that was intended to
            include his children's sporting events; correct?

            A.    Correct.

            Q.    Why did you include that provision?

            A.    You know, I thought that, given the behavior over
            the weekend, given, you know incidents that had
            happened before that I was aware of, I thought it was a
            way to protect him and the network.


                                                                            A-5586-16T2
                                       53
      ....

Q.    Okay. And you said you were aware of prior
incidents. And without going into detail of them, your
understanding of that was bad behavior by Mr.
Williams at youth sporting events?

A.    Correct.

Q. Okay. And did you understand that that was
reported to the public?

A. Yes, I did.

Q. Okay. And who is – do you know who Phil
Mushnick is?

A. Yes.

Q. Okay. And who is he?

A. He's a columnist for the New York Post who covers
sports media, basically, –

Q. Okay. Is the –

A. – business –

Q. – New York Post a widely read –

A. Yes.

Q. – publication?

   Okay. During the time that Mr. Williams was on
leave, did you become aware of a story in Mr.
Mushnick's column in the New York Post about bad
behavior by Mr. Williams at a youth sporting event

                                                         A-5586-16T2
                         54
            involving his daughter?

            A. Yes, it was in Mushnick's column, yes.

      As the Network notes, the instances of prior bad conduct discussed in

those news articles were only relevant insofar as they informed Petitti's state of

mind when requesting the addendum. As the above exchange demonstrates, the

court fairly permitted Petitti to testify that part of the reason he requested the

addendum was because of prior reports of Williams's bad behavior at youth

sporting events. Petitti explained that those prior reports were public.

      The record does not support the Network's claim that the court "prohibited

[the Network] from rebutting" Williams's characterization of the addendum as

an arbitrary act. The Network argues that the court should have admitted the

past media reports into evidence, but it is unclear what those reports could have

added to Petitti's testimony.    Admitting those reports would have created

numerous fact issues regarding events not directly relevant to the case, and could

have confused the jury. The court did not abuse its discretion in how it balanced

these concerns.

      In addition, N.J.R.E. 404(b) supports the court's ruling. Rule 404(b)

prescribes that evidence of other wrongs or acts is "not admissible to prove the

disposition of a person in order to show that such person acted in conformity


                                                                           A-5586-16T2
                                       55
therewith." Without a very strong limiting instruction, admission of the articles

would have created the risk of a N.J.R.E. 404(b) violation. The court's decision

wisely avoided the risk of unduly prejudicing Williams by admitting evidence

of prior wrongs. The jury could have misinterpreted those prior acts as evidence

of a character disposition to engage in similar acts at the Mother's Day

tournament.

      The court adequately balanced the need to avoid a "mini-trial" on

Williams's past conduct with allowing the Network to demonstrate the reasons

for Petitti requesting the addendum. Therefore, the court did not abuse its

discretion on this issue and committed no reversible error.

 5. The Court's Decision to Exclude Evidence of Williams's Prior Statements
                     About Intentionally Hitting Batters

      The Network further argues that the court should have allowed it to

introduce evidence from his deposition testimony and from a post-retirement

autobiography, in which he discussed his strategy of intimidating batters to

obtain a psychological advantage while playing professional baseball. In his

book, Williams provided a specific example, explaining that he struck the player

Barry Bonds with a pitch on one occasion. Prior to trial, Williams moved to

preclude the Network from utilizing this evidence.       The court granted the

application under N.J.R.E. 403.

                                                                         A-5586-16T2
                                      56
      On appeal, the Network claims the court should have admitted the

evidence from Williams's book so the jury could decide whether the batter who

was hit in the Sunday game "was an accident or part of [Williams's] strategy."

However, as the trial court explained, inferring how Williams behaves when

coaching youth sports from his comments regarding strategy when he was

playing professional baseball is not appropriate.     Admitting the statements

would have run the risk of the jurors making that illogical inference, which

supports the court's finding that the statements would be unduly prejudicial. As

the record supports the court's application of N.J.R.E. 403, we are satisfied it

did not abuse its discretion.

                  6. Exclusion of Alcohol-Related Testimony

      The Network also argues that, in their video depositions, Bolewicki and

Addis testified that Williams smelled of liquor during the Saturday game, slurred

his words, and appeared to be intoxicated. According to the Network, the trial

court improperly permitted Williams to redact these statements.

      During a preliminary hearing before trial, counsel for Williams informed

the court that she had recently received a list of the conduct that the Network

claimed constituted morals clause violations, which included allegations

regarding Williams's alleged alcohol use during the Mother's Day tournament.


                                                                         A-5586-16T2
                                      57
Counsel pointed out that in previous interrogatory responses, the Network never

stated it intended to rely upon that allegation as a reason for termination.

      The trial court ruled, "[i]f that wasn't alleged in answers to interrogatories,

it's not coming in an hour – a minute before opening statements." Counsel for

the Network explained that the applicable testimony from the umpires arose

after the Network had responded to interrogatories. The court responded that

the Network should have amended its interrogatory responses if it wished to

assert the alcohol use at trial. The court's ruling was not unfair, nor an abuse of

discretion.

      During trial, the alcohol issue came up again when the parties discussed

redacting the video depositions. Counsel for the Network asserted that it did not

seek to introduce the alleged use of alcohol as a reason for terminating the

contract. Rather, it sought to introduce the evidence to rebut testimony from

R.W. that, before the Saturday game, she observed one of the umpires tell a

Ripken representative, "I'm not going to put up with Coach Mitch Williams."

According to the Network, the testimony from the umpire regarding smelling

alcohol on Williams's breath would explain why he made those comments to the

Ripken representative.

      After the parties read a portion of the Addis transcript that contained the


                                                                             A-5586-16T2
                                        58
alcohol allegation, the court ruled, "[a]lcohol is out. Everything but the alcohol

could stay in." The court cited its previous ruling. In addition, the court alluded

to automobile negligence in which evidence of driver intoxication generally is

only admitted in limited circumstances. See, e.g., Gustavson v. Gaynor, 206

N.J. Super. 540, 545 (App. Div. 1985) (an automobile negligence case, in which

certain evidence of alcohol use was properly excluded because of its capacity to

inflame jurors).

      In addition, the trial court observed that "[t]he umpire, presumably, was

concerned about Williams' behavior, not about – not – not concerned about what

was causing that behavior." It noted that, for the legal issues in this case, "it's

behavior that counts." It observed that prior to that point in the trial, alcohol

had never been mentioned by any witness, and that Williams would be

prejudiced if the issue were introduced so late in the case.

      The record supports the trial court's conclusion that the risk of prejudice

by admitting the alcohol evidence outweighed its probative value under N.J.R.E.

403. The Network argues on appeal that evidence of alcohol use is probative of

whether Williams engaged in the conduct, but, as we have noted, it did not

proffer the evidence for that purpose at trial. To the extent the allegations that

Williams consumed alcohol prior to the game would have informed the jury


                                                                           A-5586-16T2
                                       59
regarding whether he engaged in the subsequent alleged inappropriate conduct,

it is only minimally probative, especially in light of the numerous e yewitness

accounts of his conduct that day. See State v. Long, 173 N.J. 138, 164 (2002)

("[R]elevant evidence loses some of its probative value if there is other less

inflammatory evidence available to prove that point.").

      As the court reasonably observed, the core issue at trial was Williams's

behavior during the Mother's Day tournament, not the underlying cause of the

behavior. Had Williams consumed alcohol but remained silent at the games, he

would not have breached the morals clause, because the articles do not mention

any allegations of alcohol use.

                   D. Comments By Plaintiff's Trial Counsel

      Finally, the Network argues for reversal because of comments made by

counsel for Williams during trial and four comments she made in her

summation. We consider these arguments guided by well-established principles.

      In general, counsel are afforded "'broad latitude' in summation."

Diakamopoulos v. Monmouth Med. Ctr., 312 N.J. Super. 20, 32 (App. Div.

1998) (quoting Condella v. Cumberland Farms, Inc., 298 N.J. Super. 531, 534

(Law Div.1996)). "'[C]ounsel may draw conclusions even if the inferences that

the jury is asked to make are improbable, perhaps illogical, erroneous or even


                                                                       A-5586-16T2
                                     60
absurd.'" Bender v. Adelson, 187 N.J. 411, 431 (2006) (quoting Colucci v.

Oppenheim, 326 N.J. Super. 166, 177 (App. Div. 1999)).

      To be sure, "[s]ummation commentary . . . must be based in truth," and

counsel "may not 'misstate the evidence nor distort the factual picture.'" Ibid.

If summation commentary exceeds these limits, the court is to grant a new trial

motion only if the comments are "so prejudicial that 'it clearly and convincingly

appears that there was a miscarriage of justice under the law.'" Ibid. (quoting

R. 4:49-1(a)).

      A trial court "has broad discretion in the conduct of the trial, including the

scope of counsel's summation." Litton Indus. Inc. v. IMO Indus. Inc., 200 N.J.

372, 392 (2009). Accordingly, the abuse of discretion standard of review applies

on appeal to the trial court's rulings concerning such matters to the extent they

were the subject of a timely objection. Id. at 392-93.

      Moreover, to the extent the Network did not make a timely objection, it

must not only demonstrate error but "plain error." The "[f]ailure to make a

timely objection indicates that . . . counsel did not believe the remarks were

prejudicial at the time they were made," and it "also deprives the court of the

opportunity to take curative action." State v. Timmendequas, 161 N.J. 515, 576

(1999). "Where . . . counsel has not objected, we generally will not reverse


                                                                            A-5586-16T2
                                       61
unless plain error is shown." Jackowitz v. Lang, 408 N.J. Super. 495, 505 (App.

Div. 2009).

      First, the Network argues that plaintiff's counsel improperly referred to

hearsay "eyewitness statements" in the course of examining witnesses. The

written statements had been gathered by Williams and his counsel from persons

who had attended the Mother's Day tournament. At the Network's request, the

trial court issued a pretrial order in limine disallowing plaintiff from admitting

these hearsay statements, with plaintiff reserving the right to call any of those

witnesses in his case-in-chief or on rebuttal. We are satisfied that the cited

instances do not rise to circumstances "clearly capable of producing an unjust

result." R. 2:10-2.

      In several of the cited instances, defense counsel failed to timely object

when a witness or the questioner referred to the instances in which there was a

timely objection, and the court either reasonably overruled the objection or

addressed the concern with an instruction to the jurors reminding them that

counsel’s comments are not evidence and that the jurors are the triers of the

facts. At most, the jurors merely learned that other eyewitnesses statements had

been gathered, but the statements themselves were not divulged. We discern no

abuse of discretion in the judge's handling of these concerns when they were


                                                                          A-5586-16T2
                                       62
called to his attention.

      With respect to closing argument of plaintiff's counsel, the Network

complains that she: (1) made an improper "adverse inference" argument against

the defense by pointing to the absence of cell phone video recordings showing

that Williams had used profanity; (2) suggested the Network had unfairly

surprised plaintiff's counsel by calling K.N. to the stand; (3) suggested the

Sunday game umpires did not hear Williams's alleged insult on the opposing

pitcher; and (4) suggested the Network had conspired with others to prevent

Williams from being reemployed as a sports analyst.

      None of these contentions about the summation warrant relief on appeal.

The "cell phone" reference was within the bounds of fair advocacy in pointing

out the lack of such evidence. We discern no violation of the adverse -inference

principles of State v. Clawans, 38 N.J. 162, 170-71 (1962) and, more recently,

State v. Hill, 199 N.J. 545, 559-61 (2009). The jury saw the recordings of the

tournament games and heard testimony from numerous people who had been

present. Plaintiff's counsel fairly pointed out the non-existence of additional

recorded evidence. Any error in allowing that point to be made was not clearly

capable of producing an unjust result.

      The Network made no objection at trial to counsel's reaction to the defense


                                                                         A-5586-16T2
                                         63
calling K.N. as a witness. The trial judge was within his authority to reject this

belated argument when it was raised for the first time after trial. Moreover, we

presume the jury heeded the court's general instruction to focus on the evidence

and not treat counsel's comments as evidence. See State v. Burns, 192 N.J. 312,

335 (2007).

      Plaintiff's counsel's remarks about the Sunday umpires not hearing

Williams insult a child was fair comment, and consistent with the testimony of

Williams and Curll. Williams testified the umpire had approached him with the

child's accusation, and took no action. Curll, the Ripken representative for the

Sunday game, testified that the umpires and the Titians' coach had not heard

Williams make the alleged insult. Although the Sunday umpires themselves did

not testify, plaintiff's counsel made a fair circumstantial argument that they had

not seen, heard, or corroborated the alleged insult.

      Lastly, plaintiff's counsel's assertions at the end of his summation about

Williams's inability to find employment after his discharge by the Network

present no basis for reversal. Defense counsel did not object to the comments,

and we are unpersuaded any plain error or undue prejudice occurred. Indeed,

the verdict on Question Number Two rejecting plaintiff's claim concerning the

option-year extension undermines the Network's argument that the jurors were


                                                                          A-5586-16T2
                                       64
unfairly swayed by counsel's intimation of some sort of ongoing conspiracy by

the defendant to harm plaintiff.

      For all of these reasons, the Network's various arguments to set aside the

jury verdict are unavailing.


                          IV. Plaintiff's Cross-Appeal

      In his cross-appeal, Williams challenges the court's February 5, 2015 grant

of summary judgment to the Network on the eleven other counts of the

complaint, apart from the breach of contract claim including the potential fee

shifting claims under CEPA and LAD.

      In assessing these arguments, we conduct de novo review and apply the

general standards governing summary judgment as expressed in Rule 4:46-2.

See W.J.A. v. D.A., 210 N.J. 229, 237-38 (2012). We must ascertain whether

plaintiff's claims, viewing the record in a light most favorable to him, reflects

genuine issues of material facts on the dismissed causes of action, and whether

they are viable as a matter of law. Brill v. Guardian Life Ins. Co. of Am., 142

N.J. 520, 540 (1995).

                                   A. CEPA Claim

      Count XI of the complaint asserted a claim under CEPA. Specifically,

Williams alleged the Network terminated his employment as retaliation for his

                                                                         A-5586-16T2
                                        65
decision not to sign the contract amendment, because he had a reasonable basis

for believing that the restrictions contained in the amendment – particularly, the

provision preventing him from attending his children's sport events – violated

the law.

      The general purpose of CEPA is to "protect and encourage employees to

report illegal or unethical workplace activities and to discourage public and

private sector employers from engaging in such conduct.”           Abbamont v.

Piscataway Twp. Bd. of Educ., 138 N.J. 405, 431 (1994). Pursuant to the law,

            An employer shall not take any retaliatory action
            against an employee because the employee does any of
            the following:

                  ....

            c. Objects to, or refuses to participate in any activity,
            policy or practice which the employee reasonably
            believes:

            (1) is in violation of a law, or a rule or regulation
            promulgated pursuant to law . . . ;

            (2) is fraudulent or criminal . . . ; or

            (3) is incompatible with a clear mandate of public
            policy concerning the public health, safety or welfare
            or protection of the environment.

            [N.J.S.A. 34:19-3c.]

A CEPA plaintiff relying upon this section must demonstrate that:

                                                                          A-5586-16T2
                                        66
            (1) he or she reasonably believed that his or her
            employer's conduct was violating either a law, rule, or
            regulation promulgated pursuant to law, or a clear
            mandate of public policy; (2) he or she performed a
            "whistle-blowing" activity described in N.J.S.A. 34:19-
            3c; (3) an adverse employment action was taken against
            him or her; and (4) a causal connection exists between
            the whistle-blowing activity and the adverse
            employment action.

            [Dzwonar v. McDevitt, 177 N.J. 451, 462 (2003)
            (citations omitted).]

      "A plaintiff who brings a claim pursuant to N.J.S.A. 34:19-3c need not

show that his or her employer or another employee actually violated the law or

a clear mandate of public policy." Ibid. Rather, the plaintiff "simply must show

that he or she ''reasonably believes' that to be the case.'" Ibid. (quoting Estate

of Roach v. TRW, Inc., 164 N.J. 598, 613 (2000)).

      "[W]hen a defendant requests that the trial court determine as a matter of

law that a plaintiff's belief was not objectively reasonable," the court must "make

a threshold determination that there is a substantial nexus between the

complained-of conduct and a law or public policy identified by the court or the

plaintiff." Id. at 464. Courts must "identify a statute, regulation, rule, or public

policy that closely relates to the complained-of conduct," and should "enter

judgment for a defendant when no such law or policy is forthcoming." Id. at

463. "If the trial court so finds, the jury then must determine whether the

                                                                            A-5586-16T2
                                        67
plaintiff actually held such a belief and, if so, whether that belief was objectively

reasonable." Id. at 464.

      Here, the trial court held that the CEPA claim failed because Williams did

not "reasonably believe" that the amendment constituted a violation of law. It

observed that the Network did not specifically demand that Williams cease

attending his children's games; its proposed amendment would have prohibited

him from attending all youth sporting events, which the court viewed as

reasonable. Williams could not "reasonably have believed" that the conditions

in the amendment violated "any type of public policy, law, statute, rule, [or]

regulation."

      On appeal, Williams argues that court erred by focusing on whether the

conditions themselves were reasonable, rather than on whether he had a

reasonable belief that the conditions violated the law, and that the court made

improper findings of fact. However, courts affirm correct decisions even when

the lower court's reasoning was incorrect. Serrano v. Serrano, 367 N.J. Super.

450, 461 (App. Div. 2004). As it is clear that the complained-of conduct bears

no substantial nexus to any of the laws identified by Williams, the court should

affirm dismissal of the CEPA claim, even though the trial court did not utilize

that line of reasoning.


                                                                             A-5586-16T2
                                        68
      To support his threshold showing, Williams first claims he reasonably

believed the amendment would violate the following provision of the New

Jersey Constitution:

            All persons are by nature free and independent, and
            have certain natural and unalienable rights, among
            which are those of enjoying and defending life and
            liberty, of acquiring, possessing, and protecting
            property, and of pursuing and obtaining safety and
            happiness.

            [N.J. Const. art. 1 § 1.]

The constitutional provision says nothing regarding employer-employee

relations or for that matter, attendance at youth sporting events. If this provision

were interpreted as broadly as Williams suggests, then every private employer's

action that limits an employee's ability to engage in any conduct could be

interpreted as implicating it. That interpretation would eviscerate the contours

of the CEPA cause of action set forth in Dzwonar. The constitutional provision

manifestly lacks a substantial nexus to the Network's complained-of conduct.

      Williams further argues that he reasonably believed the proposed contract

amendment violated the New Jersey common law, because "parents have a right

to autonomy in deciding how to rear their children has deep roots in our history

and culture." In re D.C., 203 N.J. 545, 568 (2010). However, the proposed

amendment does not entrench upon Williams's right to raise his children. The

                                                                            A-5586-16T2
                                        69
right has been described as protecting a parent's "primary role" as the caregiver

for his or her children. Ibid. The proposed amendment did not implicate or

infringe upon Williams's primary role as the caregiver for his children . It only

would have required him to abstain from youth sporting events. The common

law doctrine concerning the right to parent bears no substantial nexus to the

Network's complained-of request.13 Although the Network may have gone

overboard in requesting Williams to stop attending his son's youth baseball

games for a year, that request did not elevate this contractual dispute to a threat

of constitutional deprivation. The impetus of Williams's discharge was his

behavior at the tournament, not his desire to coach or attend his son's games.

      Williams also suggests that the proposed contract amendment would have

infringed upon his "right to autonomous self-expression," which he argues stems

from his right to privacy, due to the proposed social media restrictions . The

contract amendment contained the following proposed condition:

            (iii) during the remainder of the Term, Artist shall not,
            unless approved in advance, and in writing, by
            Company, post to, or otherwise actively participate in,

13
   No case holds that a parent's right to attend a child's games is immutable. We
take judicial notice that at times Family Part judges have imposed conditions in
restraining orders restricting a parent's attendance at sporting events. In
addition, youth sports organizations may authorize obstreperous parents or
spectators to be excluded from attending games because of their behavior. See
N.J.S.A. 5:17-1.
                                                                           A-5586-16T2
                                       70
            any social media outlets (e.g., Twitter, Facebook, etc.)
            for any purpose.

      Williams provides no support for the novel proposition that the right to

privacy protects against an employer's limiting or monitoring a public figure

employee's social media output. Nor does he provide any precedent for the

existence of an employee's right to self-expression when that right conflicts with

the employer's legitimate interests.

      The first Deadspin article contained images of a Twitter dispute between

Williams and other Twitter users regarding the Ripken Tournament allegations,

along with references to Williams as a Network analyst.              Williams is

undoubtedly a public figure. See Gertz v. Welch, 418 U.S. 323, 351-52 (1974).

Thus, the Network had a legitimate reason to regulate Williams's social media

output to protect its own interests. Williams cites nothing suggesting that the

proposed contract amendment bears a substantial relationship to an employee's

right to self-expression.

      Finally, Williams argues he reasonably believed the amendment violated

New Jersey's Social Media Privacy Law, N.J.S.A. 34:6B-6. Pursuant to that

law, "[n]o employer shall require or request a current or prospective employee

to provide or disclose any user name or password, or in any way provide the

employer access to, a personal account through an electronic communications

                                                                          A-5586-16T2
                                       71
device." N.J.S.A. 34:6B-6. Any agreement to waive those protections is void

and unenforceable. N.J.S.A. 34:6B-7. This law went into effect December 1,

2013, and no case law has developed. Williams did not assert the Social Media

Privacy Law before the trial court, either in his complaint, brief on appeal or at

oral argument.

      The Social Media Privacy Law bears no substantial nexus to the

complained-of conduct. Williams does not allege that the Network attempted to

obtain his passwords or otherwise access his social media accounts. Rather, it

sought to monitor and regulate the content of his social media output, a measure

which the Social Media Privacy Law does not preclude. The Network's desire

to contractually limit his future social media output bears no substantial nexus

to the Social Media Privacy Law's preventing employer access to social media

accounts to protect employee privacy.

       In conclusion, we affirm the trial court's dismissal of the CEPA claim

because Williams failed to make the required threshold showing to pursue a

cause of action under the statute.

                                 B. LAD Claim

      Count V of the complaint alleged that the Network discriminated against

Williams in violation of the LAD, N.J.S.A. 10:5-1 to -42. According to the


                                                                          A-5586-16T2
                                        72
complaint, the Network perceived Williams as having a disability, and

discriminated and retaliated against him by "ordering him to sign" the

amendment requiring therapeutic counseling, suspending him, and terminating

the November 2011 contract. In his cross-appeal, Williams argues the court

made improper factual findings when granting summary judgment to the

Network on this claim.

      The LAD is "remedial legislation that was intended to be given a broad

and liberal interpretation." Quinlan v. Curtiss-Wright Corp., 204 N.J. 239, 259

(2010).   The law provides "a remedy for violation of civil rights that is

independent of private or public contract." Ibid. The LAD declares it unlawful

for employers to discriminate against any individual because of disability.

N.J.S.A. 10:5-12(a). The LAD also declares it unlawful for any person to "take

reprisals against any person because that person has opposed any practices or

acts forbidden under this act." N.J.S.A. 10:5-12(d).

      A prima facie case for discriminatory discharge under the LAD requires a

plaintiff to prove:

             (1) he was disabled (or perceived to be disabled);

             (2) he was objectively qualified for his former position;

             (3) he was terminated; and


                                                                         A-5586-16T2
                                       73
            (4) the employer sought someone to perform the same
            work after the plaintiff's discharge.

            [Hejda v. Bell Container Corp., 450 N.J. Super. 173,
            193 (App. Div. 2017).]

Upon the employee establishing a prima facie case, "'the burden of production

shifts to the employer to articulate a legitimate, nondiscriminatory reason for

the employer's action.'" Ibid. (quoting Zive v. Stanley Roberts, Inc., 182 N.J.

436, 449 (2005)).

      As to the first element in the prima facie LAD case, it is well settled that

"those [persons who are] perceived as suffering from a particular handicap are

as much within the protected class as those who are actually handicapped."

Rogers v. Campbell Foundry Co., 185 N.J. Super. 109, 112 (App. Div. 1982).

However, Williams does not identify the alleged perceived disability either in

the complaint or in his briefs. He alleges that the following language from the

amendment's proposed conditions is "evidence from which it may be reasonably

inferred that [the Network] perceived [Williams] as disabled:"

            (iv) Artist has obtained, and will continue to attend,
            therapeutic counseling.

Although Williams fails to identify a perceived disability, it is evident from his

reliance on this language that any such disability would be mental or

psychological. Under the LAD, a mental or psychological conditions falls

                                                                          A-5586-16T2
                                       74
within the definition of "disability" if it results from "anatomical, psychological,

physiological, or neurological conditions which prevents the typical exercise of

any bodily or mental functions or is demonstrable, medically or psychologically,

by accepted clinical or laboratory diagnostic techniques." N.J.S.A. 10:5-5(q).

      The trial court held that Williams had no disability, and that the Network

did not perceive Williams as having a disability. The court observed that

sending an individual to therapy is a common response in such situations . The

court found the conditions set forth in the proposed contract amendment

"perfectly reasonable" under the circumstances. Williams argues that the court

improperly made a factual finding that the Network did not perceive him as

having a disability prior to any discovery on the issue.

      The fact that Williams failed to identify, either in the complaint or in his

briefs, a perceived disability within the meaning of the LAD, undermines his

claim on this cause of action. In addition, the provision for counseling does not

automatically mean that the Network viewed Williams as suffering from an

underlying psychological or mental disorder. He fails to cite any support for the

notion that a personality trait such as anger or short temper constitutes a

disability within the meaning of the LAD. Cf. Pouncy v. Vulcan Materials Co.,

920 F. Supp. 1566, 1580 n.8 (N.D. Ala. 1996) (observing that, under the


                                                                            A-5586-16T2
                                        75
Americans with Disabilities Act (ADA), 42 U.S.C. §§ 12101 to 12213, it is

"clear that individuals with common personality traits such as poor judgment or

a quick temper are not considered disabled.").

      Indeed, although the LAD claim was not pursued at trial, Williams

testified that his own agent was the one to initially propose such counseling, as

a way to "show the world you are taking this seriously." It is equally as likely

that the Network viewed the counseling as useful for its own public relations

purposes.

      In any event, Williams neither alleges nor provides any facts suggesting

that the Network perceived that he suffered from an underlying disability. He

cites no support for the notion that he was entitled to discovery to learn which,

if any, disability the Network perceived. For these many reasons, the court's

decision to dismiss the LAD claim is affirmed.

                        C. Defamation-Related Claims

      Williams's cross-appeal also challenges the summary judgment dismissal

of three defamation causes of action: negligent defamation (count VIII);

intentional defamation (count VI); and defamation per se (count VII). Williams

further appeals the dismissal of his claim of invasion of privacy by portraying

him in a false light (count X), and negligent misrepresentation (count III), which


                                                                          A-5586-16T2
                                       76
he acknowledges stem from the same allegations that support the defamation

causes of action.

      These related causes of action are all premised upon the allegation that the

Network provided false, misleading, and/or defamatory statements to the media.

According to the complaint, the Network issued a statement to the New York

Daily News without informing him, which read: "Mitch Williams has decided

to take a leave of absence from his role at MLB Network at this time." Williams

alleges that this statement was false, portrayed him in a false light, and caused

him to suffer damages because he never decided to take a leave of absence. The

complaint also alleges that the Network unilaterally issued a statement to USA

Today, which stated that "the decision to take the leave was mutual." Williams

claims the USA Today statement was also false, portrayed him in a negative

light, and caused him to suffer damages.

      The Network supported its motion for summary judgment on these claims

with a certification signed by Fisher. According to that certification, she spoke

with Williams's agent, Spielman, and obtained his approval, prior to sending the

first statement to the New York Daily News. After sending the statement, Fisher

sent Spielman a text message informing him that she sent the statement . She

included the Daily News statement itself in the text message, and attached a


                                                                          A-5586-16T2
                                      77
copy of the text message to her certification. Fisher certified that Spielman did

not complain or object to the text message.

      Fisher also certified that Sports Illustrated requested a follow-up to the

first statement. Rather than indicate that Williams decided to take a leave of

absence, as in the first statement, she informed Sports Illustrated that the leave

of absence was the result of a mutual decision. Fisher then texted Spielman to

inform him of her response to Sports Illustrated. Through text messages, copies

of which are annexed to the certification, Spielman indicated that he preferred

the first statement which had stated Williams decided to take a leave of absence.

Thereafter, Fisher received another request for a statement from USA Today, to

which she responded by explaining the decision to leave was mutual.

      At oral argument in the trial court, counsel for Williams confirmed that

Spielman remained his agent, but Williams did not submit any information from

him to refute the Fisher certification. The court noted that it was a "problem"

for Williams that he did not have his agent dispute the certification, and that he

provided no reason for failing to do so. Thus, based on the undisputed facts set

forth in the Fisher certification, the trial court found that "no reasonable jury

could determine that the Agent [Spielman] did not agree to the language" in the

statements.   Accordingly, the court dismissed all of the defamation-related


                                                                          A-5586-16T2
                                       78
causes of action under the summary judgment rules.

      "A defamatory statement, generally, is one that subjects an individual to

contempt or ridicule, one that harms a person's reputation by lowering the

community's estimation of him or by deterring others from wanting to associate

or deal with him." G.D. v. Kenny, 205 N.J. 275, 293 (2011) (citation omitted).

The elements of a common law defamation claim are as follows:

             (1) the assertion of a false and defamatory statement
             concerning another;

             (2) the unprivileged publication of that statement to a
             third party; and

             (3) fault amounting at least to negligence by the
             publisher.

             [NuWave Inv. Corp. v. Hyman Beck & Co., 432 N.J.
             Super. 539, 552 (App. Div. 2013) (quoting Leang v.
             Jersey City Bd. of Educ., 198 N.J. 557, 585 (2009)).]

When, as here, the plaintiff is a public figure, he must demonstrate actual malice

by clear and convincing evidence, rather than negligence. DeAngelis v. Hill,

180 N.J. 1, 13 (2004).

      On appeal, Williams does not challenge the court's finding that he is a

public figure, and the record supports that finding. Thus, the actual malice

standard of liability applies.

      The undisputed Fisher certification clearly demonstrates that the Network

                                                                          A-5586-16T2
                                       79
issued the statements with the consent of Williams's agent. Therefore, we agree

with the court's conclusion that no reasonable juror could find actual malice

under the circumstances, certainly not by clear and convincing evidence.

      Williams's only argument on this issue is that the court's pre-discovery

decision was premature. He disputes Fisher's certification and wishes to proceed

through post-verdict discovery to challenge it. We decline that request.

      A "motion for summary judgment is not premature merely because

discovery has not been completed, unless plaintiff is able to 'demonstrate with

some degree of particularity the likelihood that further discovery will supply the

missing elements of the cause of action.'" Badiali v. N.J. Mfrs. Ins. Grp., 220

N.J. 544, 555 (2015) (quoting Wellington v. Estate of Wellington, 359 N.J.

Super. 484, 496 (App. Div. 2003)). Further, "summary judgment is particularly

appropriate for disposing of non-meritorious defamation suits." Rocci v. Ecole

Secondaire Macdonald-Cartier, 165 N.J. 149, 158 (2000); see also Sedore v.

Recorder Publ'g Co., 315 N.J. Super. 137, 163 (App. Div. 1998) (noting that

Supreme Court has "urged courts trial courts not to hesitate to employ summary

judgment to expedite such litigation whenever appropriate.").

      As noted by the court, Williams did not obtain any certification from

Spielman, the only individual who could dispute the Fisher certification, despite


                                                                           A-5586-16T2
                                       80
the fact that he remained his agent. Nor did Williams ask for more time to obtain

such a certification, indicate in any way that Spielman would provide an

alternative version of the facts in the Fisher certification, or question the

authenticity of the text messages. Under these circumstances, the court did not

err by granting summary judgment on the negligent defamation, intentional

defamation, and defamation per se claims. 14

      Williams acknowledges that he premised the false light and negligent

misrepresentation claims upon the same conduct challenged in the intentional

defamation cause of action. It is well settled that it would be "intolerably

anomalous and illogical for conduct that is held not to constitute actionable

defamation nevertheless to be relied on to sustain a different cause of action

based solely on the consequences of that alleged defamation." LoBiondo v.

Schwartz, 323 N.J. Super. 391, 417 (App. Div. 1999). Thus, when there is no

actionable defamation, "there can be no claim for damages flowing from the

alleged defamation but attributed to a different intentional tort whose gravamen


14
   "Defamation per se" refers to "a statement whose defamatory meaning is so
clear on its face that the court is not required to submit the issue to the jury ."
McLaughlin v. Rosanio, Bailets & Talamo, Inc., 331 N.J. Super. 303, 319 (App.
Div. 2000) (quoting Biondi v. Nassimos, 300 N.J. Super. 149, 153 n.2 (App.
Div. 1997)). Thus, it only relates to one of the elements of defamation – whether
the statement at issue has a defamatory meaning – and was properly dismissed
for the same reasons as the other defamation claims.
                                                                           A-5586-16T2
                                       81
is the same as that of the defamation claim." Ibid. The court properly dismissed

the false light and negligent misrepresentation claims together with the

defamation claims.

      For these multiple reasons, we affirm the trial court's dismissal of

Williams's claims of negligent defamation, intentional defamation, defamation

per se, false light, and negligent misrepresentation.

                           D. Other Dismissed Claims
      Finally, Williams's cross-appeal challenges the trial court's dismissal of

counts II (breach of implied covenant of good faith and fair dealing) , IX

(intentional interference with prospective economic advantage), and XII (prima

facie tort). We are satisfied the court's dismissal of these three claims was the

correct result.

                               1. Implied Covenant

      Every contract contains an implied covenant that "neither party shall do

anything which will have the effect of destroying or injuring the right of the

other party to receive the fruits of the contract." Ass'n Grp. Life, Inc. v. Catholic

War Veterans of U.S., 61 N.J. 150, 153 (1972); see also McGarry v. Saint

Anthony of Padua Roman Catholic Church, 307 N.J. Super. 525, 533 (App. Div.

1998) (same). The implied covenant cause of action applies in three scenarios:


                                                                             A-5586-16T2
                                        82
(1) it "permits the inclusion of terms and conditions which have not been

expressly set forth in the written contract;" (2) it allows "redress for the bad faith

performance of an agreement even when the defendant has not breached any

express term;" and (3) it permits "inquiry into a party's exercise of discretion

expressly granted by a contract's terms." Seidenberg v. Summit Bank, 348 N.J.

Super. 243, 257 (App. Div. 2002).

      None of those scenarios is involved here. The Supreme Court has held

that the cause of action does not provide a plaintiff with additional damages for

the breach of an express term of a contract. Wade v. Kessler Inst., 172 N.J. 327,

344-45 (2002) (where the "two asserted breaches basically rest on the same

conduct," there "can be no separate breach of an implied covenant of good faith

and fair dealing"). Here, Williams premises his implied covenant claim on the

same conduct (i.e., wrongful termination) alleged in the breach of contract

claim, for which he has received a favorable jury verdict. Accordingly, we

affirm the dismissal of the implied covenant claim.

                            2. Intentional Interference

      An intentional interference claim requires proof of the following

elements: (1) a reasonable expectation of economic advantage with third parties;

(2) intentional interference with those prospects, without justification or excuse;


                                                                              A-5586-16T2
                                         83
(3) the loss of prospective gain; and (4) damages. Printing Mart-Morristown v.

Sharp Elecs. Corp., 116 N.J. 739, 751 (1989). Williams premises his intentional

interference claim upon two allegations: first, the Network issued false and

defamatory statements; and second, that the Network suspended him from

appearing on-air. He alleges that he expected to be called upon to broadcast

games and/or provide written material for several television, internet, and radio

programs, but the Network interfered with those prospects.

      To the extent the claim is premised upon defamation, summary judgment

was appropriate for the same reasons the false light and negligent

misrepresentation claims were properly dismissed. See Part IV(C), supra. To

the extent the claim is premised upon his suspension from the Network,

Williams fails to state a claim. Nothing in the complaint suggests that the

Network's intention when suspending him was to interfere with Williams's

relationships with third parties. Nor does anything in the record support that

notion.

      Williams alleges that the Network "directly controlled" whether he would

be chosen as an analyst for one broadcast network. If that were the case, the

Network would have no need to suspend him from its own network to interfere

with his prospects at another network.


                                                                         A-5586-16T2
                                      84
      The gravamen of the interference claim is the allegation of false

statements, which we already have concluded are not actionable on this record.

Therefore, the court properly dismissed this claim.

                                3. Prima Facie Tort

      Pursuant to the prima facie tort doctrine, "'[o]ne who intentionally causes

injury to another is subject to liability to the other for that injury, if his conduct

is generally culpable and not justifiable under the circumstances,'" even if "'the

actor's conduct does not come within a traditional category of tort liability.'"

Taylor v. Metzger, 152 N.J. 490, 522 (1998) (quoting Restatement (Second) of

Torts § 870 (1979)). However, the doctrine "should not be invoked when the

essential elements of an established and relevant cause of action are missing."

Id. at 523.

      "Prima facie tort should not become a ‘catch-all’ alternative for every

cause of action which cannot stand on its legs." Ibid. (citation and internal

quotation marks omitted). "Assuming, without deciding, that our common law

may admit of a cause of action for prima facie tort, it is solely a gap-filler."

Richard A. Pulaski Constr. Co. v. Air Frame Hangars, Inc., 195 N.J. 457, 460

(2008).

      As Williams succeeded before the jury on his breach of contract claim,


                                                                              A-5586-16T2
                                         85
there is no need for the prima facie tort doctrine to serve as a common law gap -

filler or back-up theory. We affirm the dismissal of this claim as well.


                                 V. Conclusion

      For the reasons we have detailed, the outcome of this hard-fought lawsuit

will not be disturbed. The trial court fairly dealt with the abundant legal and

evidentiary issues presented by both sides – before, during, and after the trial.

The proofs at trial provided ample substantial evidence to support the jury's

verdict, and the jury's credibility-laden assessments deserve our deference.

      Although both sides are disappointed with aspects of the final judgment,

we discern no injustice whatsoever in leaving it intact.

      Any arguments we have not addressed in this lengthy opinion lack

sufficient merit to warrant discussion. R. 2:11-3(e)(1)(E).

      Affirmed.




                                                                           A-5586-16T2
                                      86